                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                    WESTERN DIVISION
                                    No. 5:17-CT-3275-D


TRAVIS KEIL SWAIN,                          )
                                            )
                             Plaintiff,     )
                                            )
                 v.                         )                         ORDER
                                            )
FRANK JOSEPH RATZLAFF and                   )
TAKIYA FAE LEWIS,                           )
                                            )
                             Defendants. )

       On November 26, 2018, Magistrate Judge Numbers issued a Memorandum and

Recommendation ("M&R") [D.E. 8] and recommended dismissing Travis Keil Swain's ("Swain") 42

U.S.C. § 1983 complaint without prejudice. Swain did not object to the M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination ofthose

portions ofthe magistrate judge's report or specified proposed findings or recommendations to which

objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely objection, "a

district court need not conduct a de novo review, but instead must only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation." Diamond, 416 F.3d at

315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face of the record. Accordingly, the court adopts the conclusions in the M&R [D.E. 8].

       In sum, the court adopts the conclusions in the M&R [D.E. 8] and DISMISSES Swain's

complaint without prejudice. The clerk shall close the case.
                        (




SO ORDERED. This _a_ day of January 2019.




                                   2
